Citation Nr: 1732470	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in September 2014 and September 2016, at which time it was remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.  Unfortunately, the development directed in the last remand was not accomplished for the reasons described below.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In September 2016, the Board remanded this appeal to obtain an addendum VA examination.  In the remand instructions, the Board specifically instructed the examiner to provide an opinion on the following risk factors: exposure to blood, intranasal cocaine use, and high-risk sexual activity in service.

The AOJ obtained an opinion in December 2016.  The examiner concluded that there was an extremely low risk of transmission of hepatitis C from jet injectors and shared razors.  However, the examiner did not discuss or reference the exposure to blood, cocaine, or sexual activity.  Moreover, the examiner failed to provide any analytical support for his conclusion; instead, merely offering conclusory statements.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of these lingering questions regarding the VA examiner's inconclusive opinions, the Board finds that the Veteran's claims file should be returned to the December 2016 VA examiner for an addendum opinion.

In this regard, the December 2016 VA examiner did not appear to take into consideration the Veteran's competent and credible statements regarding exposure to blood in service, intranasal cocaine use, and high risk sexual activity.  As noted in the September 2016 remand, the Veteran competently reported that, as a helicopter crewmember, he placed casualties in body bags, cleaned blood and other fluids, and did not wear rubber gloves while performing these duties.  The Veteran reported other possible in-service exposure sources including jet gun vaccinations, shared razors, sexual activity, and cocaine use.  See November 2009 VA Form 21-526, December 2009 VA Form 21-4138, and January 2011 NOD Statement.  The clinician must address these assertions and risk factors.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Furthermore, risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of  percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  Additionally there is an alleged relationship between immunization with air gun injectors and hepatitis C infection.  M21-1 III.iv.4.I.2e.  Specifically, it is noted that transmission of the hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence documenting such relationship.

As such, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  For these reasons, another opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, 11 Vet. App. at 268; 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the December VA examination for preparation of an addendum to the examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  After the record review and examination of the Veteran if deemed necessary by the examiner, the examiner must respond to the following inquiry:

a. Does the Veteran have a current diagnosis of hepatitis C?  If not, explain why, with citation to supporting clinical evidence.

b. If a current diagnosis is found, the examiner must opine whether it is at least as likely as (a 50 percent or better probability) that the Veteran's hepatitis C had its onset during service, to include in-service risk factors of blood exposure, intranasal cocaine use, air gun vaccination injections, and/or high-risk sexual practices.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran is competent to report matters within his own personal knowledge, such as symptoms and events, and that any lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner must clearly so state and explain why.

The examiner must provide a complete rationale for any opinion provided, supported by the facts and medical principles.

2. Next, review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures must be implemented at once.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




